Citation Nr: 1622830	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  02-10 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for callouses.  

2.  Entitlement to service connection for tinea pedis.  

3.  Entitlement to service connection for a skin disorder affecting the feet other than callouses and tinea pedis, to include onychomycosis or porokeratosis.  

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to June 1, 2008,


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1999 and May 2005 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to service connection for tinea pedis was on appeal and denied by the Board of Veterans' Appeals (Board) in March 2009.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 memorandum decision, the Court determined that a claim for service connection for porokeratosis was reasonably raised by the record, set aside the Board's March 2009 denial of entitlement to service connection for tinea pedis, and remanded the matters to the Board for compliance with its decision.  

The November 2010 memorandum decision also noted that the March 2009 Board decision had remanded the claim for TDIU and that the claim was not before the Court.  In a January 2011 decision, the Board granted TDIU from June 1, 2008, and remanded the matter of entitlement to TDIU prior to June 1, 2008, on an extraschedular basis.

The claims for service connection for tinea pedis and porokeratosis were remanded by the Board in August 2011 for further development.  The case was subsequently returned to the Board for appellate review.

In October 2012, the Board remanded the case for a hearing before the Board.  In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

At the July 2014 hearing, the Veteran submitted additional private treatment records with a waiver of the RO's initial consideration of that evidence.  38 C.F.R. § 20.1304.  

Most recently, in November 2014, the Board remanded the case for additional development.  The case has since returned to the Board for further appellate review.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a skin disorder affecting the feet other than callouses or tinea pedis and to TDIU prior to June 1, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's callouses are related to his military service.  

2.  The Veteran has been shown to have tinea pedis at any point during the appeal period or within close proximity thereto.



CONCLUSIONS OF LAW

1.  Callouses of the feet were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Tinea pedis was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the decision below, the Board has granted the claim for service connection for callouses.  Thus, regardless of whether the notice and assistance requirements have been met as to that issue, no harm or prejudice to the Veteran has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the claim for service connection for tinea pedis, the RO did provide the appellant with a notice letter in October 2004 and March 2006.  The RO subsequently readjudicated the claim in a supplemental statement of the case (SSOC).  Therefore, there is no timing error in this case. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).

Moreover, the content of the letters satisfied the notice requirements.  In this regard, the October 2004 letter informed the Veteran of the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The March 2006 letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's available service treatment records and post-service medical records and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran and his representative have not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

While the Veteran has reported that he is in receipt of Social Security Administration (SSA) benefits, the AOJ has already attempted to obtain these records on his behalf and received October 2010 and February 2011 negative responses.  Moreover, a June 1991 SSA disability determination and transmittal indicates that his SSA benefits are based on his nonservice-connected arthritis of his right hip rather than any skin disorder affecting his feet.  

With respect to service treatment records for the period from April 1977 to January 1978, the AOJ requested these records in February 2013 pursuant to Court's November 2010 memorandum decision and the Board's August 2011 remand.  In March 2013, the AOJ received a negative response.  Later that month, the AOJ notified the Veteran of that negative response and requested that he submit any copies that he may have in his possession.  The RO also advised him that he may provide alternative sources of evidence that could be used to substantiate his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (holding that, when service records are lost or destroyed through no fault of the claimant, VA's duty requires that VA advise a veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements).  The Veteran did not respond to that notice letter, and the RO issued a formal finding of unavailability for the service treatment records pertaining to the period from April 1977 to January 1978.  As such, any further search would be futile.

The Board further notes that such service treatment records would have no bearing on the outcome of the claim for service connection for tinea pedis.  In the decision below, the Board has denied that claim based on the fact that the Veteran has not been shown to have a current disability during the appeal period or within close proximity thereto.  The service treatment records pertain to a time period that was decades earlier.  Thus, such records would not materially alter the disposition.

The Veteran was also afforded VA examinations in March 2006, July 2008, and December 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When considered as a whole, these examinations and opinions are adequate to decide the claim for service connection for tinea pedis.  The examinations and opinions were predicated on a review of the claims file and all pertinent evidence of record, including the available service treatment records, post-service medical records, and the Veteran's lay statements and reported medical history.  The examiners provided rationale for the opinions stated and cited to the records reviewed.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Moreover, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in July 2014.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  Specifically, the Veteran was asked about his treatment in service, his treatment in the years immediately following his separation from service, and his current treatment.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board also finds that the AOJ has complied with the Board's May 2008, August 2011, October 2012, and November 2014 remand directives with respect to tinea pedis.  In May 2008, Board sought an addendum opinion from the March 2006 VA examiner.  The AOJ obtained that opinion during the July 2008 VA examination.  The August 2011 remand also directed the AOJ to obtaining any missing service treatment records for the period from April 1977 to January 1978.  As discussed above, the AOJ sought those records in February 2013 and received a negative response.  Moreover, in October 2012, the Board remanded the case to provide the Veteran a hearing, which was subsequently held in July 2014.

The November 2014 remand sought additional private treatment records, VA treatment records, in-service clinical treatment records from the Heidelberg Army Hospital, and an additional VA examination.  The AOJ provided the Veteran the opportunity to identify and authorize the release of any outstanding private treatment records regarding his feet in December 2014.  The Veteran responded in January 2015 with the treatment records from the Podiatry Group of South Texas.  The AOJ also associated the Veteran's most recent VA treatment records with the file in December 2014 and October 2015 and afforded him a VA examination in December 2015.

The AOJ also requested that the Veteran to identify the dates of treatment at the Heidelberg Army Hospital in February 2015.  The Veteran described his treatment at the Heidelberg Army Hospital in a March 2015 VA Form 21-4142, and the AOJ requested those records in May 2015 request.  The National Personnel records Center (NPRC) located treatment records relating to his left shoulder and forwarded them to the AOJ in June 2015.  As will be discussed below, the AOJ's request did not include a search for treatment records in 1980.  However, there is no possibility that treatment records dating from 1980 would establish a diagnosis of tinea pedis since the Veteran's February 2003 claim.  Thus, the development being taken under the remand directives below will not affect the matter being denied herein because it is not relevant to the issue of whether the appellant currently has tinea pedis.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran).  

The Veteran and his representative have not identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.  The record also does not otherwise indicate the existence of any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Law and Analysis

The Veteran has contended that he currently has skin problems affecting his feet that began in service.  Specifically, he testified in July 2014 that he developed tinea pedis during basic training at Fort Jackson.  He also stated that the skin disorder affecting his feet may be related to frostbite that he sustained while he was stationed in Germany.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
 

I.  Callouses

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for callouses.  

The Veteran has asserted that he had callouses during his military service and that he sought treatment at VA within one month following his separation from service.  He has also stated that he continued treatment through VA until the present time.  See July 2014 hearing testimony.

Significantly, the December 2015 VA examiner diagnosed the Veteran as having a callous condition and opined that it was at least as likely as not that disorder began during his military service.  In so doing, he noted that the Veteran did not have callouses at the time of his April 1977 entrance examination, yet was later noted to have them in October 1978.  He also noted that the callouses were treated within one year of his separation from service and have been ongoing and recurrent since that time.  The examiner indicated that the callouses were likely caused by repeated pressure in service. 

Based on the foregoing, the Board concludes that service connection is warranted for callouses.


II.  Tinea Pedis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinea pedis.  Specifically, the evidence does not show that he has had tinea pedis at any point during the appeal period or within close proximity thereto.

At the March 2006 VA examination, the Veteran reported that he had had tinea pedis for 24 years, or approximately since 1982.  He described symptoms of itching and crusting with two outbreaks within the past year treated by corticosteroids.  However, the examiner diagnosed him with onychomycosis rather than tinea pedis.  

In July 2008, a podiatrist reviewed the claims file and examined the Veteran.  That examiner concurred with the diagnosis of onychomycosis rather than tinea pedis.  

In addition, the December 2015 VA examiner stated that there is no evidence of ongoing or recurrent tinea pedis in his current medical records.  In fact, the Veteran told the examiner that he was last treated for tinea pedis in the 1990s.  The examiner diagnosed him as having callouses.

Moreover, VA medical records document treatment for tinea pedis in September 1998, October 1999, and January 1999.  However, there has been no treatment for that specific disorder since he filed his claim in February 2003.   

While laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau, 492 F.3d at 1376-77, in this case, the Board finds that the treatment records and VA examinations are more probative evidence as to whether the Veteran has had tinea pedis during the appellate period.  The examiners and treating physicians have performed physical examinations, reviewed his medical history, and relied on their own training, expertise, and knowledge.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran has not had tinea pedis during the pendency of the appeal, the Board finds that he is not entitled to service connection. 


ORDER

Subject to the law and regulations governing the payment of monetary benefits, service connection for callouses is granted.  

Entitlement to service connection for tinea pedis is denied.  


REMAND

The Veteran was afforded VA examinations in March 2006, July 2008, and December 2015 in connection with his claim.  The March 2006 and July 2008 VA examiners diagnosed him as having onychomycosis, and the December 2015 VA examiner diagnosed him with callouses.  However, the March 2006 and July 2008 VA examiners did not provide any rationale to support the conclusion that onychomycosis is not related to his military service.  In addition, the December 2015 VA examiner did not provide an opinion regarding the etiology of any porokeratosis, as he did not find that disorder on examination despite a prior diagnosis.  Nevertheless, the Board notes that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain, 21 Vet. App. 319.  Therefore, the Board finds that an additional medical opinion is needed to address the nature and etiology of any disorder that has been present during the pendency of the appeal

In addition, the Veteran testified at the July 2014 hearing that he sustained frostbite while he was stationed in Germany.  He has asserted the frostbite may have led to his current skin problems.  He has stated that he was taken to the Heidelberg Army Hospital and treated as an in-patient for three to four days.  The November 2014 remanded included directives to search for these treatment records using the new information provided by the Veteran at the July 2014 hearing.  Following that remand, the AOJ searched for treatment records from the Heidelberg Army Hospital dated in 1977, 1978, and 1979.  However, the Veteran's March 2015 VA Form 21-4142 reported treatment at the Heidelberg Army Hospital from 1977 to 1978 and from 1979 to 1980.  Therefore, the AOJ should search in-patient treatment records at the Heidelberg Army Hospital in 1980.  

The Board also notes that the RO indicated in a February 2016 SSOC that it was referring the issue of entitlement to TDIU prior to June 1, 2008, to VA's Director of Compensation Service.  Nevertheless, VACOLS indicates that the RO returned that issue to the Board in February 2016.  Notably, that claim has not been readjudicated by the RO.  Moreover, the grant of service connection for callouses must be effectuated, which could impact the outcome of the TDIU claim.  Therefore, the claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the National Personnel Records Center, Records Management Center, or any other appropriate facility and attempt to obtain clinical records from the Heidelberg Army Hospital in Germany for the treatment of frostbite in 1980.  

All attempts to secure any additional inpatient or "clinical" service treatment records should be noted in the claims file.  If no in-patient or clinical records are available or further attempts to secure them would be futile, a response to that effect should be documented in the claims file.  

3.  After completing the foregoing development, the AOJ should return the claims file to the December 2015 VA examiner to determine the nature and etiology of any skin disorder affecting the Veteran's feet that has been present since February 2003.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's in-service treatment records, post-service private treatment records, post-service VA treatment records, and lay statements.  

The Veteran has contended that the skin problems affecting his feet began in service.  Specifically, he testified in July 2014 that he began encountering tinea pedis in basic training at Fort Jackson.  He also testified that the skin condition affecting his feet may be related to frostbite that he sustained while he was stationed in Germany.  

It should be noted that laypersons are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should identify all skin disorders affecting the feet (other than tinea pedis and callouses) that have been present since the Veteran filed his claim in February 2003, regardless of whether the disorder may have resolved.  He or she should specifically address the prior diagnoses of onychomycosis and porokeratosis.

If the examiner determines that a prior diagnosis constituted a misdiagnosis, he or she should so state in the report and provide rationale for that conclusion.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to his military service, including his symptomatology therein.  In so doing, the examiner should consider the Veteran's service treatment records showing in-service treatment in March 1978 for a sore right heel, in July 1978 for blisters on the right foot, in October 1978 for callouses on his left foot, and in March 1979 for muscle cramps of the left foot, as well as any clinical records that may be obtained from the Heidelberg Army Hospital on remand.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development and the effectuation of the grant for service connection for callouses, the AOJ should ensure that the claim for TDIU prior to June 1, 2008, is referred to VA's Director of Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b) and that a response is received.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


